Title: To John Adams from John Jay, 1 November 1786
From: Jay, John
To: Adams, John


     
      Dear Sir
      New York 1 Novr 1786
     
     accept my thanks for your Letter mentioning the Marriage of your Daughter, and my cordial Congratulations on that pleasing Event.— they who best know the Coll: speake of him as brave and honorable; and Strangers to the Lady draw the most favorable Inferences from her Parentage, and from the attention and Example of a Mother whose charater is very estimable.
     I sincerely wish my dear Friend that you had as much Reason to be pleased with your political as with your domestic Situation— The sweets however of the latter, must greatly soften the asperity of the former; and when public cares and Considerations excite painful Emotions, you doubtless enjoy the Reflection that tho’ Patriots seldom rest on Beds of Roses, yet that your private Pillow, like your Conscience, is free from Thorns.
     
     as it is not right that the public should be charged for the postage of Papers not interesting to them or their concerns; I inclose an order in your Favor on Joshua Johnson, for any Sum within six Guineas— Be so good as to take as much from him as will replace what you paid for the Postage of the Pamphlets &c.—
     I am Dear Sir / Your affectionate Friend & Servt
     
      John Jay—
     
    